DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of Applicant’s request for continued examination filed on 29 Aug 2022 is acknowledged.   
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 Aug 2022 has been entered. 


This Office Action is in response to the amendments and arguments filed August 29, 2022.  Claims 1-2 are currently pending wherein all claims read on a method for producing a polytetrafluoroethylene powder.

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Kato et al (WO 2018/181898) and Nanba et al (JP 2011-016956).

Summary of claim 1:
A method for producing a polytetrafluoroethylene powder, comprising:
applying an ultrasonic wave to a polytetrafluoroethylene aqueous dispersion containing a polytetrafluoroethylene particle and an anionic hydrocarbon surfactant to coagulate the polytetrafluoroethylene particle,
wherein the application of the ultrasonic wave is performed with an output of 100 W or more and at a frequency of 15 kHz or more.



Kato teaches a method for producing a fluoropolymer and a surfactant for polymerization (title) in an aqueous solution (0003) wherein the surfactant is a hydrocarbon anionic surfactant (0003).  Kato further teaches the fluoropolymer is polytetrafluoroethylene (0035) and the polymer is formed using ultrasonic treatment (0687) wherein the polymer coagulated (0688).  However, applicants have perfected foreign priority and sufficiently shown that the 102(b)(2)(c) exception applies with regards to common ownership.  Therefore, Kato no longer is considered prior art.

Nanba teaches a polytetrafluoroethylene polymer (PTFE) (0002) wherein the PTFE aqueous dispersion is coagulated using ultrasonic waves (0032).  However, Nanba does not teach or fairly suggest the claimed method for producing a polytetrafluoroethylene powder wherein the process includes the addition of an anionic hydrocarbon and wherein the ultrasonic wave is performed at the claimed output and frequency.  Applicants have further shown that when the ultrasonic wave is used the apparent density, average particle size, and color tone is affected and when the ultrasonic wave is used outside of the claimed parameters, no coagulation occurred and wet PTFE powder was not formed.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763